Citation Nr: 1009396	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent on 
an extraschedular basis for chronic sinusitis with deviated 
nasal septum with secondary oral antral fistula on the right.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claim for an increased 
rating for his chronic sinusitis.  The Veteran subsequently 
initiated and perfected an appeal of this rating 
determination.  

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  This 
appeal was subsequently presented to the Board in December 
2008, at which time an increased rating in excess of 30 
percent on a schedular basis was denied by the Board.  The 
issue of entitlement to an increased rating on an 
extraschedular basis was remanded for additional development.  
The Board finds that the actions ordered by the Board within 
the December 2008 remand have been accomplished by the agency 
of original jurisdiction, and no further development is 
required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's chronic sinusitis with deviated nasal septum 
with secondary oral antral fistula on the right does not, in 
and of itself, result in frequent or excessive 
hospitalizations, prevent gainful employment, or otherwise 
cause extraordinary impairment.




CONCLUSION OF LAW

An increased rating on an extraschedular basis for chronic 
sinusitis with deviated nasal septum with secondary oral 
antral fistula on the right is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
October 2004, November 2004, February 2007, and May 2007 
letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the February 2007 letter provided him 
with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board further notes that, in the present case, initial 
notice was issued prior to the October 2005 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in April 
2009.  The Board notes that the VA examination report 
contains sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of 
the disability on appeal and is adequate for purposes of this 
appeal.  In February 2008, the Veteran was afforded the 
opportunity to testify before the undersigned Veterans Law 
Judge, seated at the RO.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks an increased rating, in excess of 30 
percent, for his chronic sinusitis with deviated nasal septum 
with secondary oral antral fistula on the right.  As was 
noted in the introduction, the Board has already considered, 
within a December 2008 decision and remand, the issue of 
entitlement to an increased rating on a schedular basis for 
the Veteran's sinusitis.  Therefore, the only issue remaining 
on appeal is entitlement to an extraschedular rating for 
sinusitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, VA 
is authorized to refer exceptional cases to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Id.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the Board concluded in its December 2008 remand 
that the circumstances of the Veteran's case at least raise 
the possibility of entitlement to an extraschedular rating, 
such that referral was warranted to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of such an evaluation.  The Board also 
ordered a new VA examination be afforded the Veteran to 
expand the evidentiary record.  

Another VA ear, nose, and throat examination was afforded the 
Veteran in February 2009.  At the time of the examination, 
the Veteran's claims file was not available for review; 
however, it was forwarded to the examiner in September 2009 
for review, and in an examination addendum, the examiner 
stated no changes to the February 2009 report were warranted.  
On reviewing the Veteran's history, the examiner noted 
complications arose following an in-service extraction of his 
wisdom teeth.  The Veteran developed an oral antral fistula 
on the right, and experienced recurrent sinus infections 
post-service.  Service connection was subsequently granted 
for sinusitis.  More recently, surgery to close the Veteran's 
fistula and correct his sinusitis was recommended, but his 
concurrent chronic obstructive pulmonary disease made such 
surgery too risky.  The examiner also noted that the 
Veteran's sinusitis contributed to his chronic obstructive 
pulmonary disease, and had occasionally required intravenous 
antibiotics and hospitalization.  On physical examination, 
the Veteran had thick mucus around the nose, but was without 
polyps, growths, or tumors.  His nasal airway appeared to be 
adequate.  He used nasal oxygen for his chronic obstructive 
pulmonary disease.  The examiner could find no evidence 
confirming the presence of a current oroantral fistula.  

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge. He stated he experienced 
recurrent infections as a result of his sinusitis, and 
frequently required antibiotics.  He also stated his 
respiratory disabilities resulted in significant restrictions 
in his activities.  

The Veteran's claims file was then forwarded to the Director 
of VA's Compensation and Pension Service, who prepared an 
April 2009 memorandum denying the Veteran an extraschedular 
rating.  On review, the Director noted the Veteran 
experienced, on average, 2-3 episodes of sinusitis per year 
post-service, for which he was given a 20 percent disability 
rating from 1959 to 1987, and 30 percent thereafter.  He was 
originally diagnosed with chronic obstructive pulmonary 
disease in 1987, and found unable to work at that same time.  
Service connection for chronic obstructive pulmonary disease 
on a secondary basis was subsequently granted the Veteran by 
VA, effective August 25, 2004, and a total rating was 
assigned.  After considering the totality of the record, the 
Director found no evidence the Veteran's sinusitis, in and of 
itself, prevented him from securing gainful employment, and 
concluded an extraschedular rating was not warranted for this 
disability.  

For this same reason, the Board finds no basis to overturn 
the Director's determination regarding entitlement to an 
extraschedular rating.  The Veteran was able to work for many 
years following service, until approximately 1987, despite 
his sinusitis, and continued to experience no more than 2-3 
episodes per year thereafter.  While the medical evidence 
confirms he has remained unemployable since that time, no 
competent medical expert has suggested this is solely due to 
his service-connected sinusitis.  The Board notes the Veteran 
has also been diagnosed with chronic obstructive pulmonary 
disease, for which service connection and a total rating have 
been assigned, as well as hearing loss, hypertension, 
cataracts, and cancers of the face and prostate.  Overall, 
the preponderance of the evidence is against a finding that 
the Veteran's sinusitis, in and of itself, results in such 
factors as marked interference with employment or frequent 
periods of hospitalization, and the Director's denial of an 
extraschedular disability rating under 38 C.F.R. § 3.321 is 
thus confirmed.  

In conclusion, the Board confirms the denial by the Director, 
Compensation and Pension Service, of an increased rating on 
an extraschedular basis, as the Veteran's sinusitis does not 
result in excessive hospitalization, unemployability, or 
other unusual circumstances to warrant such a rating.  As a 
preponderance of the evidence is against the award of an 
extraschedular rating, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

The denial of an increased rating on an extraschedular basis 
for chronic sinusitis with deviated nasal septum with 
secondary oral antral fistula on the right is confirmed.  




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


